PER CURIAM.
Appellant appeals the denial of his motion for post-conviction relief contending that his plea of guilty to attempted sexual battery of a child was involuntary because he was incompetent when he entered the plea and that his counsel was ineffective for failure to raise his alleged incompetency and his defense of insanity. We affirm.
The record shows that appellant was examined by three experts, all of whom found he was competent to stand trial. Moreover, they found that at the time of the offense, appellant was able to understand the nature, quality, and wrongfulness of his acts. The transcript of the competency hearing and the plea-taking dialogue further refutes appellant’s claim that his plea was involuntary as a result of his alleged incompetency. Appellant’s counsel explored the defense of insanity and also sought a determination that appellant was incompetent to stand trial, but as noted, the experts unanimously rejected both of these contentions. Accordingly, the record does not support appellant’s claim that his counsel was ineffective for failure to raise these issues.
AFFIRMED.
ERVIN, C.J., and SMITH and NIM-MONS, JJ., concur.